Title: To James Madison from George W. Erving, 13 September 1808
From: Erving, George W.
To: Madison, James



Dear Sir
Madrid Sep. 13. 1808.

According to present appearances, the surprizing efforts which this country has made are likely to be crowned with complete success: it has been assisted too by a sort of fatality which seems to have accompanied the french arms from the commencement.  The grossest Errors have been committed by generals of the greatest reputation; to say nothing of political Errors which have been abundant; & the ill success resulting from these has produced a panick which seems to be irremediable; a great deal of this may be owing to the Emperors having undertaken to manage himself being at a distance, vast & complicated Operations which coud not possibly be directed but by constant & minute circumspection; & again by intemperance & precipitation, the results of disappointment.  His cause is rendered more desperate by the excesses which have been every where practiced by his troops (doubtless contrary to his intentions) by rapine, massacre, & above all by sacriledges.  So great is the horror which these proceedings have Excited, that tho, were the Emperor fully at leisure he might possibly depopulate this country, it is very doubtful whether he coud ever succeed in conquering its inhabitants; for the rest, the Spaniards will have in the course of a few weeks 150.000 Men in the Pyrennes; appearances also certainly favor very much their hope of a new coalition against france; yet I think on the side of Russia there is yet room to entertain great doubt.
The British Cabinet doubtless calculates upon obtaining an entire influence over this government & upon monopolizing its commerce; it seems to me however that it will be mistaken; The character of that Cabinet; & the dangers to result from its too great influence here, are perfectly understood by the best informed Spaniards, & these are now called to the direction of publick affairs:  Their disposition as I beleive, is to give the U. States a full share in the advantages of their commerce; & they have none of that idle jealousy with respect to us which characterized the former government; nor do they give more credit to the English efforts in their favor at this moment, than those Efforts really merit.  But we must prepare ourselves for additional vexations on the part of great britain; upon every effort direct & indirect which she can make here, not only to prevent our receiving any advantage from Spain, but to excite difficulties and misunderstandings between us.
As to Portugal, the exterior of the British proceedings there have a very loyal character; but I shall have done them great injustice in my Opinion, if it does not turn out that under one pretext or other they hold Lisbon during the continuance of the War; & if the prince of Brasil comes back till the affairs of Europe are entirely adjusted at a general peace, if then.  Dear Sir with sentiments of the most sincere Respect & Esteem Your very obliged & obt. St.

George W Erving

